     Case 1:17-cv-00864-AWI-JLT Document 39 Filed 01/18/19 Page 1 of 2


1    RONALD O. KAYE, SBN 145051
     KEVIN J. LaHUE, SBN 237556
2    KAYE, McLANE, BEDNARSKI & LITT, LLP
3    975 East Green Street
     Pasadena, California 91106
4    Tel: (626) 844-7660
     Fax: (626) 844-7670
5
6    Attorneys for Plaintiffs
     ANA MARIA GONZALEZ LOPEZ
7    PEDRO DERKEVORKIAN
8
     MARGO A. RAISON, COUNTY COUNSEL
9    COUNTY OF KERN, STATE OF CALIFORNIA
     By: Marshall S. Fontes, Deputy (SBN 139567)
10   Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
11
     Bakersfield, CA 93301
12   Telephone 661-868-3800
     Fax 661-868-3805
13
14   Attorneys for Defendants
     County of Kern, et al.
15
                                UNITED STATES DISTRICT COURT
16
17                         EASTERN DISTRICT OF CALIFORNIA

18
     ANA MARIA GONZALEZ LOPEZ,                    CASE NO.: 1:17-CV-00864-AWI-JLT
19
     PEDRO DERKEVORKIAN, AND THE
20   ESTATE OF SERGIO DERKEVORKIAN,               JOINT NOTICE OF SETTLEMENT

21                          Plaintiff,
         v.
22
23   COUNTY OF KERN; SHERIFF DONNY
     YOUNGBLOOD; BILL WALKER,
24   DIRECTOR KERN COUNTY MENTAL
25   HEALTH DEPARTMENT; DEPUTY
     ASHLEY MARCUM (#202548); and DOES
26   1 through 10, inclusive,
27                              Defendants.
28




                                              1
     Case 1:17-cv-00864-AWI-JLT Document 39 Filed 01/18/19 Page 2 of 2


1                                JOINT NOTICE OF SETTLEMENT
2           The parties have reached a settlement of this matter. The parties are in the process of
3
     finalizing the settlement in a written agreement. The parties hope to finalize the settlement
4
     within 30 days.
5
6    Respectfully submitted,

7    Dated: January 18, 2019             MARGO A. RAISON, COUNTY COUNSEL
8
                                         By:     /s/ Marshall S. Fontes
9
                                                 Marshall S. Fontes, Deputy
10                                               Attorneys for Defendants

11   Dated: January 18, 2019             KAYE, McLANE, BEDNARSKI & LITT, LLP
12
13
                                         By:     /s/ Kevin J. LaHue
14                                               Ronald O. Kay, Esq.
                                                 Kevin J. LaHue, Esq
15                                               Attorneys for Plaintiffs, Maria Lopez and
                                                 Pedro Derkevorkian
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   2
